Citation Nr: 0716495	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO. 04-39 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial evaluation for a seizure 
disorder, residuals of head injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from June 1953 until August 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal initially included a claim for entitlement to an 
earlier effective date for a seizure disorder. This claim was 
granted in an October 2004 rating decision and represents a 
total grant of benefits sought on appeal for these claims. As 
such, this issue is not presently before the Board. See 
38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).


FINDING OF FACT

The veteran has not had at least one major seizure in the 
prior 2 years or at least 2 minor seizures during the prior 6 
months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
seizure disorder, residuals of a head injury have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Codes 
8045-8911 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2000, 
January 2000, June 2002, and July 2004. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased evaluation is 
awarded. Although the RO did not advise the veteran of such 
information, because the claim for an increased evaluation is 
being denied, no effective date will be assigned. Proceeding 
with the appeals presently does not therefore inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records and Social Security Administration records 
are associated with the claims file. Additionally, the 
veteran was afforded a VA examination in connection with his 
claim. The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claim. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

The Merits of the Claim

The RO granted service connection for a seizure disorder, 
residuals of a head injury, in a July 2003 rating decision. 
At that time, a 10 percent evaluation was assigned pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8911. The 
veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's seizure disorder has been rated under 
Diagnostic Codes 8045-8911. Diagnostic Code 8045 indicates 
that purely neurologic disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically addressing such disabilities, 
with citation of a hyphenated diagnostic code.

Under Diagnostic Code 8911, petit mal epilepsy is rated under 
the general rating formula for minor seizures. The general 
rating formula directs that a confirmed diagnosis of epilepsy 
with a history of seizures is assigned a 10 percent rating. A 
20 percent rating is assigned when there is at least 1 major 
seizure in the last 2 years, or at least 2 minor seizures in 
the last 6 months. When there is at least 1 major seizure in 
the last 6 months or 2 in the last year, or averaging at 
least 5 to 8 minor seizures weekly, a 40 percent rating will 
be assigned. 38 C.F.R. § 4.124a, Diagnostic Code 8911.

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness. A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type). 38 C.F.R. § 4.124a, Notes (1) and (2). 

Furthermore, Note (1) to the general rating formula for major 
and minor seizures instructs that where continuous medication 
is required to control the epilepsy, 10 percent is the 
minimum evaluation. Note (2) advises that in the presence of 
both major and minor seizures, the predominant type is to be 
rated. Note (3) further indicates that no distinction should 
be made between diurnal and nocturnal seizures.

The veteran had a seizure in June 1995 and was hospitalized 
at a private facility. The paramedic indicated the veteran 
was suspected of having grand mal seizure activity prior to 
arrival which lasted several minutes. The veteran appeared 
post ictal and was incontinent during the event. While a 
history of seizures was noted the veteran indicated he was 
not treating the condition with medication. Clinical 
examination reflected the veteran was confused. Cranial 
nerves III-XII were intact. Motor function was symmetrical 
and sensory and cerebellar function were grossly normal. The 
diagnosis was hypoglycemia meningitis cerebral vascular 
accident.

Another seizure was documented in private hospital records 
dated in February and March 2001. The veteran presented to 
the hospital with slurred speech and facial weakness. The 
impression was neurologic symptoms, question transient 
ischemic attack, and question atypical type seizures. A 
consultation for transient ischemic attack concluded with the 
impression of probable complex partial seizure with 
predominant involvement of speech. The physician noted that 
at the time the veteran presented to the emergency room, the 
episode of slurred speech and facial weakness had resolved. 
The veteran related he was followed for seizures and treated 
with anticonvulsant therapy. The physician noted no 
convulsive activity, no tongue biting and no urinary 
incontinence during the seizure. Subsequent medical evidence 
reflects a history of seizures, but fails to indicate 
complaints or treatment for any major or minor seizure.

The veteran underwent a VA examination in March 2003 to 
assess the severity of the seizure disorder. The examiner 
reviewed the claims file and noted that the veteran had a 
head injury in 1957. The veteran related that he began having 
syncopal episodes around 1979 or 1980. He explained he 
treated with seizure medication and reported his last seizure 
was in February 2001. Clinical examination reflected 
bilateral arcus senilis of the eyes. The eyes were equally 
reactive to light and accommodation and the fundi were 
benign. There were no migraine, tic, myoclonus, chorea, or 
choreiform complexes. All superficial and deep tendon 
reflexes were elicited and equal and there was no ankle 
clonus or babinski toe sign. Lab studies were within normal 
limits. A skull series revealed no vascular or suture 
markings, in other words, a normal skull. A computed 
tomography scan (CT) of the head revealed encephalomalacia 
involving the frontal areas of the brain, bilaterally, most 
consistent with previous head injury. The diagnosis was 
seizure disorder, controlled. 

The veteran submitted a statement in August 2004 in which he 
explained he continued to "fall out" from time to time and 
had no remembrance of falling. He reported being dazed and 
indicated he had bruises or bleeding after such episodes. He 
did not always seek treatment due to financial concerns. 
While the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994). In other 
words, the veteran has related some symptoms of seizures; 
however, there is no competent medical evidence which 
evaluated the symptoms and diagnosed a major or minor 
seizure. Furthermore, during the March 2003 VA examination, 
the veteran reported his last seizure occurred in February 
2001. 

In sum, the evidence does not reflect that the veteran has 
experienced at least one major seizure in the last two years 
or at least two minor seizures in the last six months. The 
preponderance of the evidence is against the veteran's claim. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An initial evaluation in excess of 10 percent for a seizure 
disorder, residuals of a head injury is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


